PER CURIAM.
These are consolidated appeals from a final judgment of the Circuit Court for Broward County, Florida. The issues presented to the trial judge in a suit for declaratory and other relief were many and complex. We have reviewed the briefs and the record and heard oral argument. On that basis, we find no error in the final judgment and can do no better than adopt as our own the thorough and well-reasoned opinion of the able trial judge, Honorable Lamar Warren.
Affirmed.
REED, C. J., and WALDEN and OWEN, JJ., concur.